Citation Nr: 0033594	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service 
connection for a heart disorder.  

2. Entitlement to secondary service connection for a heart 
disorder.  

3. Entitlement to an increased rating for prostatitis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from June 1967 to May 1970.  

In a rating decision of July 1997, the RO denied service 
connection for endocarditis with mitral valve replacement, 
claimed as secondary to a service connected post-traumatic 
stress disorder (PTSD).  The veteran was informed of this 
decision by letter, dated in August 1997, but he did not file 
a timely notice of disagreement with this rating action, 
which subsequently became final.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action by the 
RO which again denied secondary service connection for 
endocarditis with mitral valve replacement and also denied an 
evaluation in excess of 10 percent for prostatitis.  In a 
rating action of May 1999, the RO increased the evaluation 
for the veteran's prostatitis to 20 percent disabling, 
effective March 20, 1998.  In November 2000 the veteran 
appeared and gave testimony at a Board hearing in Washington, 
D.C., before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  

For reasons made evident below, the issues of entitlement to 
secondary service connection for endocarditis with mitral 
valve replacement and the issue of entitlement to an 
increased rating for prostatitis will be discussed in the 
remand section of this decision.  



FINDINGS OF FACT

1. The RO denied secondary service connection for a heart 
disorder in an unappealed rating decision of July 1997.  

2. Some of the evidence submitted since the unappealed rating 
decision of July 1997 and in conjunction with the 
veteran's June 1998 application to reopen his claim for 
secondary service connection for a heart disorder, is new 
because it was not previously of record.  

3. The evidence submitted since the unappealed July 1997 
rating decision is material since it needs to be 
considered in order to fairly decide the merits of the 
veteran's claim for secondary service connection for a 
heart disorder.  


CONCLUSIONS OF LAW

1. The July 1997 rating decision denying secondary service 
connection for a heart disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.104(a) 
(2000).  

2. The evidence submitted received subsequent to the July 
1997 rating decision denying secondary service connection 
for a heart disorder is new and material; the veteran's 
claim for secondary service connection for endocarditis 
with mitral valve replacement is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence which was of record at the time of the July 1997 
final rating decision denying secondary service connection 
for endocarditis with mitral valve replacement may be briefly 
summarized.  The veteran's service connected disorders 
include PTSD, evaluated as 30 percent disabling.  In a 
December 1996 statement, a VA physician reported that the 
veteran had been using IV drugs as a result of PTSD and the 
use of IV drugs had resulted in permanent damage to his 
mitral valve.  This heart valve was to be evaluated for 
replacement. 

After a VA cardiovascular examination in March 1997, the 
diagnoses included past history of intravenous drug use with 
an episode of endocarditis.  The veteran was said to be a 
candidate for mitral valve replacement in the near future.  
On a VA psychiatric examination in July 1997, it was reported 
that the veteran had a long history of heroin abuse, which 
had caused endocarditis of his mitral valve.  This 
necessitated replacement of the heart valve about six weeks 
prior to the examination.  

The evidence that has been associated with the claims folder 
since the July 1997 rating action denying secondary service 
connection for endocarditis with mitral valve replacement 
includes an October 1997 statement from the same VA physician 
who offered the earlier statement in December 1996.  At this 
time, it was reported that the IV drug use, secondary to PTSD 
resulted in endocarditis in 1987 and the veteran underwent 
mitral valve surgery in May 1997.  

After a VA psychiatrist reviewed the veteran's claims folder 
in February 1998, he concluded that there was absolutely no 
evidence of any relationship between the veteran's PTSD and 
his IV drug abuse.  

In a June 1998 statement from the VA physician who furnished 
earlier statements in December 1996 and October 1997, it was 
reported that the veteran was receiving treatment for a heart 
disorder (mitral regurgitation) which can be aggravated by 
his PTSD.  

During a November 2000 hearing in Washington, D.C. before the 
undersigned Veterans Law Judge the veteran said that he began 
to drink alcohol and use narcotics in an attempt to self 
medicate his PTSD symptoms.  He said that he subsequently 
developed heart pathology for which he received treatment, 
including heart valve replacement by the VA.  The veteran 
said that his doctor attributed his heart problems to the use 
of IV drugs.  

In a December 2000 statement, another VA physician reported 
that the veteran developed endocarditis of his mitral valve 
as a result of IV drug use caused by PTSD.  In May 1997 the 
veteran required mitral valve replacement.  A copy of a VA 
hospital summary accompanied this statement and showed that 
the veteran underwent mitral valve replacement during a 
hospitalization at the Washington VA medical center in May 
and June 1997.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, for purposes of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability or which is aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995)  

The basis for the July 1997 rating decision which denied 
secondary service connection for endocarditis with mitral 
valve replacement was, essentially that no relationship had 
been established between service connected PTSD and the 
veteran's heart disorder.  The evidence submitted subsequent 
to the July 1997 decision includes statements from VA 
physicians to the effect that the veteran's heart disability 
was caused by IV drug use which was the result of PTSD.  
These statements are new in the sense that they were not 
previously of record, but they are of no probative value.  
The Board notes moreover, that under § 8052 of the Omnibus 
Budget Reconciliation Act of 1990, compensation benefits may 
not be based on a drug abuse or any disorder caused by drug 
abuse, even if such drug abuse is caused by a service 
connected disability.  Therefore these medical statements 
indicating a link between drug abuse due to service connected 
PTSD and the veteran's heart disorder are not material 
evidence that need be considered in order to fairly decide 
the veteran's claim for secondary service connection for a 
heart disorder.  Even assuming their credibility there would 
still be no basis for an award of compensation benefits for a 
heart disorder.  See VAOPGCPREC 7-99, June 9, 1999.  

However, the evidence added to the record since the July 1997 
rating decision denying secondary service connection for the 
veteran's heart disability also includes a statement from a 
VA physician to the effect that the veteran's service 
connected PTSD may have aggravated his heart disability.  
This evidence is new in that it was not previously of record 
and is not cumulative in nature.  This evidence is also 
material in that it must be considered in order to fairly 
decide the veteran's claim for secondary service connected 
for a heart disorder.  

Since new and material evidence to reopen the veteran's claim 
for secondary service connection for a heart disorder has 
been received, the veteran's claim for secondary service 
connection for this disability is reopened.


ORDER
New and material evidence to reopen the veteran's claim for 
secondary service connection for a heart disorder having been 
submitted, his application to reopen his claim for secondary 
service connection for this disability is granted.


REMAND

Since the veteran's claim for secondary service connection 
for endocarditis with mitral valve replacement has been 
reopened, this issue must again be adjudicated by the RO on 
the basis of a review of all evidence, both new and old, and 
on the merits.  In the Board's opinion, however, a further VA 
examination to determine the etiology of the veteran's heart 
disorder is required by the Veteran's Claims Assistance Act 
of 2000 (Pub L. No. 106-475, 114 Stat. 2096 (2000) prior to 
further adjudication of the issue of secondary service 
connection for endocarditis with mitral valve replacement.  

In addition the veteran has reported long standing treatment 
for his service connected prostatitis at the VA Outpatient 
Treatment Clinic in the Federal Building in Baltimore 
Maryland.  However, only clinical records documenting 
treatment for prostatitis in May and August 1997 are in the 
claims folder.  All available clinical records documenting 
recent treatment for prostatitis at this facility should be 
obtained prior to appellate review of the issue of 
entitlement to an increased rating for prostatitis.  In 
addition, while the veteran was afforded a VA genitourinary 
examination in January 1999, this examination did not provide 
sufficient clinical information upon which to base a rating 
for this disability under Diagnostic Code 7527.  Accordingly, 
the veteran should also be afforded another VA genitourinary 
examination to determine the current severity of his service 
connected prostatitis prior to further appellate review of 
this case.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for prostatitis 
from 1997 to the present at the VA 
outpatient clinic at the Federal 
Building in Baltimore, Maryland.  All 
records obtained should be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current severity of his 
prostatitis.  All necessary special 
studies should be obtained and all 
pertinent clinical findings reported 
in detail.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
clinical records can be studied in 
detail.  The examiner should state 
that he has reviewed the claims folder 
in the examination report.  The 
examiner should specifically comment 
on the presence or absence of voiding 
dysfunction and urinary tract 
infection.  If voiding dysfunction is 
found, the examiner should comment 
regarding the need for the wearing of 
absorbent materials and, if there is 
such need, the frequency with which 
such absorbant materials must be 
changed.  If urinary tract infection 
is found, the examiner should comment 
as to whether long term drug therapy, 
frequent hospitalizations, and/or 
continuous or intermittent intensive 
management has been necessary.  He 
should also comment as to whether the 
veteran has had recurrent symptomatic 
infections requiring drainage and/or 
whether the condition requires 
inpatient hospitalization greater than 
two times per year, and/or whether the 
condition requires continuous 
intensive management.  If both urinary 
tract infection and voiding 
dysfunction are present, the examiner 
should state which is the predominant 
pathology.

3. The veteran should also be afforded a 
VA examination by a cardiologist to 
determine the nature and etiology of 
the veteran's heart disability. The 
claims folder, including a copy of 
this Remand, must be made available to 
the examining physician so that the 
pertinent clinical records can be 
studied in detail.  The examiner 
should state that he has reviewed the 
claims folder in the examination 
report.  All pertinent clinical 
findings should be reported in detail.  
At the conclusion of the examination, 
the examining physician should express 
a medical opinion in regard to the 
following questions: (a) is it at 
least as likely as not that any 
cardiac pathology found on the 
examination was caused by the 
veteran's service connected PTSD; (b) 
is it at least as likely as not that 
the veteran's PTSD caused any heart 
disorder found on the examination to 
increase in severity.  The examining 
cardiologist is to be specifically 
advised that in responding to the 
above questions he may consider the 
effects of PTSD and /or any medication 
which may be prescribed by a VA 
physician or a private physician for 
treatment of PTSD.  However, that he 
should not base any response to these 
questions on illicit intravenous drug 
use that the veteran engaged in 
previously or which he may engage in 
currently.  

4 Then, the RO should again adjudicate 
the issues of entitlement to secondary 
service connection for a heart 
disability and entitlement to an 
increased rating for prostatitis. If 
these benefits remain denied, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
After compliance with any further 
notification requirements under the 
Veteran's Claims Assistance Act of 
2000, the case should then be returned 
to the Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the appellant unless she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence and to comply with new 
statutory requirements.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



